Citation Nr: 1648255	
Decision Date: 12/28/16    Archive Date: 01/06/17

DOCKET NO.  11-21 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for tuberculosis of the spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his sister


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel



INTRODUCTION

The Veteran had active service from April 1968 to April 1970, to include a tour of duty in the Panama Canal Zone from September 1968 to April 1970.  He had additional United States Army Reserve service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision issued by the Department of Veterans Affairs (VA), Regional Office (RO), in Denver, Colorado, which determined that the new and material evidence had not been received to reopen the previously denied claim of service connection for tuberculosis of the spine.

In July 2014, the Veteran and his sister testified before the undersigned at a Board video conference hearing.  A transcript of the hearing has been reviewed and associated with the claims file.  

Thereafter, in an October 2014 decision, the Board, in relevant part, reopened the claim of service connection for tuberculosis of the spine and remanded the claim for further evidentiary development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted herein, this matter was remanded by the Board in October 2014.  Pursuant to the remand directives, the Veteran was to be provided a VA examination by a physician with appropriate expertise in infectious diseases to determine the nature and etiology of his tuberculosis of the spine.  Additionally, an opinion was to be obtained to determine whether the Veteran's tuberculosis of the spine is related to his period of active military service.  

The Veteran was provided a VA examination in February 2015 by a nurse practitioner.  Following physical examination, the examiner determined that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  In support of this finding, the examiner noted that the Veteran had positive tine testing in April 1968 and August 1968.  An August 1968 chest x-ray also revealed a positive tine test.  She opined, that the fact that the appellant tested positive for tuberculosis by tine test meant that his exposure pre-existed service.  

At the outset, the Board notes that the examination was not conducted by a physician with expertise in infectious diseases.  Stegall v. West, 11 Vet. App. 268 (1998).  Notwithstanding, the examiner indicated that the Veteran's tuberculosis existed prior to service.  However, there was no finding of tuberculosis at the time of the March 1968 VA entrance examination.  

Generally, a veteran is presumed to be in sound condition when examined and accepted into service except for defects or disorders noted at that time.  38 U.S.C.A. § 1111.  In order to rebut the presumption of soundness, VA must obtain an opinion that addresses (a) whether there is clear and unmistakable evidence that the condition pre-existed service; and if so, then (b) whether there is clear and unmistakable evidence that the condition was not aggravated by service.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  

While the examiner indicated that the Veteran was exposed to tuberculosis prior to military service, she did not provide an opinion as to whether the condition clearly and unmistakably pre-existed service and clearly and unmistakably was not aggravated in service.  Thus, the claim must be remanded.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination by a physician with appropriate expertise in infectious diseases to determine the nature and etiology of his tuberculosis of the spine.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner.  All necessary tests and studies shall be conducted.

Following examination of the Veteran, the examiner should provide opinions for the following:

(a) Did tuberculosis of the spine clearly and unmistakably exist prior to the Veteran's active military service?

(b) If tuberculosis of the spine is found to have clearly and unmistakably existed prior to active military service, is it also clear and unmistakable that such disorder was NOT aggravated (permanently worsened beyond its natural progress) by military service?

(c) If tuberculosis of the spine did not clearly and unmistakably exist prior to military service, is it least as likely as not (a 50 percent or greater probability) that the disability had its onset during service, or is otherwise related to such service, to include the Veteran's tour of duty in the Panama Canal Zone from September 1968 to April 1970?

The examiner is advised that clear and unmistakable evidence is an onerous evidentiary standard and means that the evidence is undebatable.  However, it does not require the absence of conflicting evidence.  Vanerson v. West, 12 Vet. App. 254 (1999); Kent v. Principi, 389 F.3d 1380, 1383 (Fed. Cir. 2004). 

The examiner must provide a comprehensive rationale for all opinions provided.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

In providing the requested opinions the examiner must discuss the April 2011 opinion of Dr. Thieszen, and reconcile any contradictory evidence.  

The examiner must also discuss the positive tine test during service and the relationship, if any, to the diagnosed tuberculosis of the spine.

The examiner should be advised that the absence of evidence of treatment for tuberculosis in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

2.  Thereafter, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, he and his representative shall be provided with a Supplemental Statement of the Case.  An appropriate period of time shall be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




